Title: James Hemings’s Inventory of Kitchen Utensils at Monticello, [20 February 1796]
From: Hemmings, James
To: Jefferson, Thomas



[20 Feb. 1796]

Invetory of Kitchen Utincils

19 Copper Stew pans—19 Covers
 6 Small Sauce pans
   3 Copper Baking Moulds
   2 Small preserving pans
   2 Large   —    Ditto
   2 Copper Fish kettles
   2 Copper Brazing pans
   2 Round Large — Ditto
   2 Iron Stew pans
   2 Large Boiling kettles tin’d inside
   1 Large Brass   —   Ditto
12 pewter water Dishes
12 —    —   plates
   3 Tin Coffie pots
   8 Tin Dish Covers
   2 frying pans of Iron & one of Copper
   4 Round Baking Copper Sheets tin’d
   4 Square Copper Ditto untin’d
   1 Copper Boiler
 1 Copper tea kettle 1 Iron Ditto
 2 Small Copper Baking pans
 1 Turkish Bonnet Baking mould
 3 Waffel Irons
 2 Grid Irons
 2 Spits—1 Jack—3 Cleavers—2 hold fasts
 3 Copper Laidles—4 Copper Spoons—1 Basing Spoon
 3 Copper Skimmers—2 Cast Iron Bakers
 2 pair Tongs—2 Shovels—1 poker—1 Bake Shovel

 2 Large Iron pots—2 Dutch ovens
 1 Iron Chaffing Dish,—21 Small Copper Baking moulds
 2 Gelly moulds—2 Treising moulds
 1 Butter Tin kettle—2 Culinders—1 tin 1 of pewter
 1 Brass Culinder 2 Graters—1 old Copper fish kettle
 9 wooden Spoons—3 past cuting moulds
 1 Brass pistle & mortar—1 Marble Ditto
 2 wooden paste Rolers—2 Chopping Knives
 6 Iron Crevets—3 tin tart moulds—5 Kitchen apperns
 1 old Brass Kettle—1 Iron Candle stick
 2 Brass Chaffing Dishes

